Title: To James Madison from Samuel Cabot, 11 July 1801 (Abstract)
From: Cabot, Samuel
To: Madison, James


11 July 1801, Milton, Massachusetts. Relates circumstances of his appointment under Jay treaty provisions for liquidating claims. After serving in London nearly four years he returned to America when the board’s operations were suspended. Since he provided a substitute, no inconvenience to U.S. was expected, but after two years of suspended operations he is concerned about his salary and status. Should he continue in “a state of readiness to embark for England,” or should he assume “no farther services will be required from me”? Purpose of his application is to enable him to decide how to handle his private affairs.
 

   
   RC (DNA: RG 76, British Spoliations, 1794–1824, box 10). 2 pp.; docketed by a clerk as received 16 July.


